Exhibit 10.7

 

LOGO [g425675g23g20.gif]

 

October 16, 2012

 

Victor P. Krauze

     

REPLY TO:

Adam L. Rosman

Group General Counsel

Willis Group Holdings PLC

One World Financial Center

200 Liberty Street, 7th Floor

New York, NY 10281

 

     

Direct Line: 212-915-8249

E-mail: adam.rosman@willis.com

Dear Vic:

Following our recent discussions, please consider this letter agreement to be a
First Amendment to the April 8, 2011 Offer of Promotion (“Offer of Promotion”),
attached to your December 3, 2010 Second Restated Employment Agreement (“Second
Restated Employment Agreement”) as Exhibit A. Provided that you sign this First
Amendment no later than October 17, 2012 and in consideration for your continued
employment with Willis North America Inc. (“Willis”), Willis will agree to amend
your Offer of Promotion as follows:

 

1. In the event, before December 31, 2013, the Company terminates your
employment without Good Cause (as defined in the Offer of Promotion) or you
choose to resign for Good Reason as defined below, and provided you sign a full
release of any and all potential claims against Willis (and its affiliates), you
shall be entitled to the following: (i) twelve-months severance pay and
twelve-months COBRA medical benefits, paid over twelve months in equal
semi-monthly installments as detailed in your Offer of Promotion; (ii) on or
before March 15, 2013, any discretionary amount awarded to you under the Annual
Incentive Plan with respect to your 2012 performance and the performance of
Willis and Willis Group, Ltd., without retention restrictions, subject to
applicable withholdings, (iii) Willis will waive and release any contractual
right and/or other legal right Willis may have to seek or require that you repay
to Willis any portion of any Willis Retention Award payments that were issued to
you at any time before your execution of this First Amendment; (iv) Willis
agrees to accelerate the vesting date of the Deferred Compensation Award awarded
to you in your May 9, 2009 Deferred Compensation Agreement to vest on your
actual termination date; and (v) Willis agrees to accelerate the vesting dates
of any earned equity and long-term incentive awards granted through calendar
year 2012 to vest on your actual termination date.

 

2. For purposes of this First Amendment, “Good Reason” is defined as (i) a
material diminution in your status, position, authority, or duties which in your
reasonable judgment is materially inconsistent with and has a material adverse
impact upon your status, position, authority or duties, (ii) a material
reduction in your monthly base salary, (iii) a material breach by Willis of any
material provision of your Second Restated Employment Agreement or your Offer of
Promotion or, (iv) beginning on April 2, 2013 and ending on December 31, 2013,
your dissatisfaction with the strategy, policies or operating procedures adopted
by the then Chief Executive Officer for Willis Group Holdings PLC.

 

 

  

Willis Group Holdings PLC

Grand Mill Quay

Barrow Street

Dublin 4

Ireland



--------------------------------------------------------------------------------

Victor P. Krauze

October 16, 2012

Page 2

 

3. By signing below, you agree that all of the severance conditions and terms as
detailed in your Offer of Promotion apply to severance as per this First
Amendment.

 

4. If at the time of your termination of employment, Willis determines that you
are a “specified employee” within the meaning of Section 409A of the Internal
Revenue Code of 1986 and if you become eligible under your Second Restated
Employment Agreement, your Offer of Promotion and/or this First Amendment to
receive payments from Willis after your employment has ended, then as and if
required by Section 409A, any such payments shall be commenced on or within 30
days following the first business day of the seventh month following your
“separation of service” as defined in Section 409A.

 

5. If you are entitled to severance under your Second Restated Employment
Agreement, your Offer of Promotion and/or this First Amendment and entitled to
severance or any severance equivalent (as determined in Willis’s sole and
reasonable discretion) pursuant to any other agreement between you and Willis
(or any Willis affiliate), by signing below, you understand and agree that
severance pursuant to your Second Restated Employment Agreement, your Offer of
Promotion and/or this First Amendment shall satisfy any severance obligation as
per any other agreement between you and Willis (or any Willis affiliate).

 

6. By signing below, you understand and agree that this First Amendment provides
additional and material consideration so as to reaffirm your covenants and
promises as contained in your Second Restated Employment Agreement and your
Deferred Compensation Agreement.

 

7. Except as otherwise modified in this First Amendment, the surviving terms and
conditions of the Offer of Promotion stand.

Thank you for your continuing contributions to Willis. I trust that this First
Amendment comports with our mutual understanding as to all of the terms we have
recently discussed. If it does, please sign and date where noted below.

On behalf of Willis Group plc

Adam L. Rosman

Executive Vice President

& Group General Counsel



--------------------------------------------------------------------------------

Victor P. Krauze

October 16, 2012

Page 3

 

I, Vic Krauze, sign below to accept my continued employment under the terms and
conditions set forth above.

 

  Vic Krauze   Date